                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 EAST COAST SHIP SUPPLY AND             §
 WRIST NORTH AMERICA,                   §
                                        §
        Plaintiffs,                     §
                                        §
 v.                                     § CIVIL ACTION NO.
                                        § ADMIRALTY
 M/V ANGELES, IMO No. 9399791, her §
 engines, tackle, equipment, furniture, §
 appurtenances, etc., in rem,           §
                                        §
       Defendant.                       §

                                   VERIFIED COMPLAINT

        NOW COME, plaintiffs, Wrist North America and East Coast Ship Supply, through

undersigned counsel, and file this Verified Complaint against defendant, the M/V ANGELES,

IMO No. 9399791, her engines, tackle, equipment, furniture, appurtenances, etc. (“ANGELES”)

in rem, for damages and maritime arrest, and upon information and belief, avers as follows:

                                     Jurisdiction and Venue

                                                 1.

        This is an admiralty and maritime claim within this Court’s admiralty jurisdiction pursuant

to 28 U.S.C. § 1333, Rule C of the Supplemental Rules for Certain Admiralty and Maritime Claims

of the Federal Rules of Civil Procedure, and Federal Rule of Civil Procedure 9(h).

                                                 2.

        Venue is proper in this District in accordance with Rule C as the ANGELES is or will be

within the physical jurisdiction of this Court during the pendency of this action.




{GFM-01361502.DOCX-}
                                               Parties

                                                  3.

        At all material times, Wrist North America (“Wrist”) was and is a supplier of necessaries

to vessels, organized and existing pursuant to the laws of Texas, with its principal place of business

in Pasadena, Texas, and was and is an affiliated company of Wrist Ship Supply A/S.

                                                  4.

        At all material time, East Coast Ship Supply (“East Coast”) was and is a supplier of

necessaries to vessels, organized and existing pursuant to the laws of New Jersey, with its principal

place of business in New Providence, New Jersey, and was and is an affiliated company of Wrist

Ship Supply A/S.

                                                  5.

        At all material times, defendant, the ANGELES, was and is, upon information and belief,

a bulk carrier, owned by Angeles Ltd., with a beneficial owners of NCS Holding GmbH &

Compagnie KG (“NCS”), managed by Columbia Shipmanagement-GEU (“Columbia”), and who

on occasion collectively retained MCTC Marine Ltd. (“MCTC”) as their duly authorized agents

to procure food, water, beverages, and other provisions for the crew of the ANGELES.

           Unpaid Necessaries Sold and Delivered to the ANGELES by East Coast

                                                  6.

        On or about November 19, 2019, Columbia, or its duly authorized agents, as Buyer, ordered

from East Coast, as Seller, necessaries to be delivered to the ANGELES near Wilmington,

Delaware, as more fully set forth in the invoices attached hereto and included in Exhibit A in globo,

the description of the necessaries set forth on those invoices (including engine consumables,

supplies to clean the fuel tank, emergency fire pump, piping, welding equipment and supplies for

emergency fire dampers, clothing, electrical stores, tools, parts, and other supplies and

{GFM-01361502.DOCX-}                              2
consumables) are expressly incorporated by reference.

                                                 7.

        On or about January 14, 2020, Columbia, or its duly authorized agents, as Buyer, ordered

from East Coast, as Seller, necessaries to be delivered to the ANGELES near Wilmington,

Delaware, as more fully set forth in the invoices attached hereto and included in Exhibit A in globo,

the description of the necessaries set forth on those invoices (including engine consumables, tools,

parts, and other supplies and consumables) are expressly incorporated by reference.

                                                 8.

        On or about January 28, 2020, Columbia, or its duly authorized agents, as Buyer, ordered

from East Coast, as Seller, necessaries to be delivered to the ANGELES near Wilmington,

Delaware, as more fully set forth in the invoices attached hereto and included in Exhibit A in globo,

the description of the necessaries set forth on those invoices (including rope, sealants, linens,

cleaning equipment and supplies, latrine supplies, cooking equipment and supplies, signal flags,

office supplies for the master and officers, fire fighting equipment, signage, electrician

consumables, adhesives and sealants, clothing, medicines and medical equipment and supplies,

tools, parts, and other supplies and consumables) are expressly incorporated by reference.

                                                 9.

        On or about January 28, 2020, MCTC, or its duly authorized agents, as Buyer, ordered

from East Coast, as Seller, necessaries to be delivered to the ANGELES near Wilmington,

Delaware, as more fully set forth in the invoices attached hereto and included in Exhibit A in globo,

the description of the necessaries set forth on those invoices (including food and milk and other

supplies and consumables) are expressly incorporated by reference.




{GFM-01361502.DOCX-}                             3
                                                10.

        On or about February 25, 2020, Columbia, or its duly authorized agents, as Buyer, ordered

from East Coast, as Seller, necessaries to be delivered to the ANGELES near Wilmington,

Delaware, as more fully set forth in the invoices attached hereto and identified as Exhibit A in

globo, the description of the necessaries set forth on those invoices (including high pressure

cleaner, an EPIRB unit and other marine safety equipment, tools, parts, and other supplies and

consumables) are expressly incorporated by reference.

                                                11.

        The foregoing necessaries were pursuant to orders issued by East Coast to Columbia or

MCTC, or their duly authorized agents, as set forth above, which expressly provided the delivery

of the aforementioned necessaries were “governed by the Sellers General Terms and Conditions

of Sale in force at the time of entering into the agreement in question. We encourage you to read

and familiarize yourself with the General Terms and Conditions of Sale at http://bit.ly/1Ys&LeN”

or words of similar meaning and including the foregoing Internet address.

                                                12.

        Each of the East Coast invoices also contained the following provision:

                Any and all quotes, offers, agreements, and deliveries of provisions, stores
        and/or any other goods or services of any kind by Seller are governed by the Sellers
        General Terms and Conditions of Sale in force at the time of entering into the
        agreement in question. We encourage you to read and familiarize yourself with the
        General Terms and Conditions of Sale at http://bit.ly/1Ys&LeN.

(See Exh. A.)




{GFM-01361502.DOCX-}                             4
                                                  13.

        Accordingly, the General Terms and Conditions of Sale (“GTCs”) were expressly

incorporated by reference in the agreements to supply the ANGELES with necessaries in

Wilmington, Delaware. See One Beacon Ins. Co. v. Crowley Marine Servs., Inc., 648 F.3d 258,

268 (5th Cir. 2011).

                                                  14.

        Article K.3 of the GTCs provided in relevant part, as follows:

        [East Coast] shall … have the right to proceed against the Buyer and / or any third
        party and / or the Vessel in such jurisdiction as the Seller shall in its sole discretion
        sees and deems fit, inter alia for the purpose of securing payment of any amount
        due Seller from the Buyer. In such circumstances, the proceedings shall be
        governed by the General Maritime Law of the United States of America with
        respect to the existence of a maritime lien (regardless of the country in which the
        Seller takes legal action) and in all other respects by the laws (substantive and
        procedural) of the jurisdiction so chosen by the Seller.

(Exh. B, GTCs, p. 3, art. K.3.)

                                                  15.

        The East Coast invoices attached as Exhibit A were not paid by their respective due dates,

thereby giving rise to a maritime lien, under the Commercial Instruments and Maritime Lien Act,

46 U.S.C. §§ 31431 et seq., against the ANGELES.

                                                  16.

        Moreover, because all of the foregoing necessaries were supplied by East Coast in the

territorial waters of the State of Delaware, they qualify as a maritime lien for necessaries provided

in the United States for purposes of 46 U.S.C. § 31326(b)(2).




{GFM-01361502.DOCX-}                               5
                                               17.

        After deduction of certain credit notes issued with respect to certain of the East Coast

invoices the total principal amount presently owed to East Coast totals $38,724.06.

              Unpaid Necessaries Sold and Delivered to the ANGELES by Wrist

                                               18.

        On or about January 29, 2020, MCTC, or its duly authorized agents, as Buyer, ordered

from Wrist, as Seller, necessaries to be delivered to the ANGELES near Wilmington, Delaware,

as more fully set forth in the invoices attached hereto and included in Exhibit C in globo, the

description of the necessaries set forth on those invoices (including food) are expressly

incorporated by reference.

                                               19.

        On or about February 24, 2020, MCTC, or its duly authorized agents, as Buyer, ordered

from Wrist, as Seller, necessaries to be delivered to the ANGELES near Wilmington, Delaware,

as more fully set forth in the invoices attached hereto and included in Exhibit C in globo, the

description of the necessaries set forth on those invoices (including food, beverages, and other

supplies and consumables) are expressly incorporated by reference.

                                               20.

        The foregoing necessaries were pursuant to orders issued by Wrist to MCTC, or its duly

authorized agent, as set forth above, which expressly provided the delivery of the aforementioned

necessaries were “governed by the Sellers General Terms and Conditions of Sale in force at the

time of entering into the agreement in question. We encourage you to read and familiarize yourself

with the General Terms and Conditions of Sale at http://bit.ly/1Ys&LeN” or words of similar

meaning and including the foregoing Internet address.



{GFM-01361502.DOCX-}                            6
                                                  21.

        Each of the Wrist invoices also contained the following provision:

                Any and all quotes, offers, agreements, and deliveries of provisions, stores
        and/or any other goods or services of any kind by Seller are governed by the Sellers
        General Terms and Conditions of Sale in force at the time of entering into the
        agreement in question. We encourage you to read and familiarize yourself with the
        General Terms and Conditions of Sale at http://bit.ly/1Ys&LeN.

(See Exh. C.)

                                                  22.

        Accordingly, the GTCs were expressly incorporated by reference in the agreements to

supply the ANGELES with necessaries in Wilmington, Delaware. See One Beacon, supra.

                                                  23.

        Article K.3 of the GTCs provided in relevant part, as follows:

        [Wrist] shall … have the right to proceed against the Buyer and / or any third party
        and / or the Vessel in such jurisdiction as the Seller shall in its sole discretion sees
        and deems fit, inter alia for the purpose of securing payment of any amount due
        Seller from the Buyer. In such circumstances, the proceedings shall be governed
        by the General Maritime Law of the United States of America with respect to the
        existence of a maritime lien (regardless of the country in which the Seller takes
        legal action) and in all other respects by the laws (substantive and procedural) of
        the jurisdiction so chosen by the Seller.

(Exh. B, GTCs, p. 3, art. K.3.)

                                                  24.

        The Wrist invoices attached as Exhibit C were not paid by their respective due dates,

thereby giving rise to a maritime lien, under the Commercial Instruments and Maritime Lien Act,

46 U.S.C. §§ 31431 et seq., against the ANGELES.




{GFM-01361502.DOCX-}                               7
                                                25.

        Moreover, because all of the foregoing necessaries were supplied by Wrist in the territorial

waters of the State of Delaware, they qualify as a maritime lien for necessaries provided in the

United States for purposes of 46 U.S.C. § 31326(b)(2).

                                                26.

        After deduction of certain credit notes issued with respect to certain of the Wrist invoices

the total principal amount presently owed to Wrist totals $12,608.11.

          Unpaid Necessaries Sold and Delivered to the ANGELES by East Coast
        which for Which Immediate Payment is Due During the Pendency of this Suit

                                                 27.

        On or about March 10, 2020, Columbia, or its duly authorized agents, as Buyer, ordered

from East Coast, as Seller, necessaries to be delivered to the ANGELES near Wilmington,

Delaware, as more fully set forth in the invoices attached hereto and included in Exhibit D in globo,

the description of the necessaries set forth on those invoices (including propane torch equipment,

safety clothing and equipment, tools, parts, and other supplies and consumables) are expressly

incorporated by reference.

                                                28.

        On or about March 24, 2020, Columbia, or its duly authorized agents, as Buyer, ordered

from East Coast, as Seller, necessaries to be delivered to the ANGELES near Wilmington,

Delaware, as more fully set forth in the invoices attached hereto and included in Exhibit D in globo,

the description of the necessaries set forth on those invoices (including a Kestrel environmental

meter, parts, and other supplies and consumables) are expressly incorporated by reference.




{GFM-01361502.DOCX-}                             8
                                                29.

        On or about April 8, 2020, Columbia, or its duly authorized agents, as Buyer, ordered from

East Coast, as Seller, necessaries to be delivered to the ANGELES near Wilmington, Delaware, as

more fully set forth in the invoices attached hereto and included in Exhibit D in globo, the

description of the necessaries set forth on those invoices (including welding equipment and

supplies, linens, latrine cleaning supplies and consumables, cooking equipment, utensils, and

supplies, electrician consumables, tools, parts, and other supplies and consumables) are expressly

incorporated by reference.

                                                30.

        On or about April 22, 2020, Columbia, or its duly authorized agents, as Buyer, ordered

from East Coast, as Seller, necessaries to be delivered to the ANGELES near Wilmington,

Delaware, as more fully set forth in the invoices attached hereto and included in Exhibit D in globo,

the description of the necessaries set forth on those invoices (including latrine cleaning supplies

and consumables, electrician consumables, tools, parts, and other supplies and consumables) are

expressly incorporated by reference.

                                                31.

        The foregoing necessaries were pursuant to orders issued by East Coast to Columbia, or its

duly authorized agent, as set forth above, which expressly provided the delivery of the

aforementioned necessaries were “governed by the Sellers General Terms and Conditions of Sale

in force at the time of entering into the agreement in question. We encourage you to read and

familiarize yourself with the General Terms and Conditions of Sale at http://bit.ly/1Ys&LeN” or

words of similar meaning and including the foregoing Internet address.




{GFM-01361502.DOCX-}                             9
                                                  32.

        Each of the East Coast invoices also contained the following provision:

                Any and all quotes, offers, agreements, and deliveries of provisions, stores
        and/or any other goods or services of any kind by Seller are governed by the Sellers
        General Terms and Conditions of Sale in force at the time of entering into the
        agreement in question. We encourage you to read and familiarize yourself with the
        General Terms and Conditions of Sale at http://bit.ly/1Ys&LeN.

(See Exh. D.)

                                                  33.

        Accordingly, the GTCs were expressly incorporated by reference in the agreements to

supply the ANGELES with necessaries in Wilmington, Delaware. See One Beacon, supra.

                                                  34.

        Article K.3 of the GTCs provided in relevant part, as follows:

        [East Coast] shall … have the right to proceed against the Buyer and / or any third
        party and / or the Vessel in such jurisdiction as the Seller shall in its sole discretion
        sees and deems fit, inter alia for the purpose of securing payment of any amount
        due Seller from the Buyer. In such circumstances, the proceedings shall be
        governed by the General Maritime Law of the United States of America with
        respect to the existence of a maritime lien (regardless of the country in which the
        Seller takes legal action) and in all other respects by the laws (substantive and
        procedural) of the jurisdiction so chosen by the Seller.

(Exh. B, GTCs, p. 3, art. K.3.)

                                                  35.

        Articles H.8 and H.9 of the GTCs provided in relevant part, as follows:

        Notwithstanding any agreement to the contrary, any and all amounts due to [East
        Coast] will be due and payable immediately in case of … other situations of the
        Buyer which affect [East Coast’s] rights generally or which in the sole opinion of
        [East Coast] adversely affects the financial position of Buyer.

        [East Coast] shall at all times be entitled to require that the Buyer provides security
        for the proper performance of its payment obligations to [East Coast] in such
        manner as shall be deemed sufficient by [East Coast].



{GFM-01361502.DOCX-}                               10
(Exh. B, GTCs, p. 2, arts. H.8 & H.9.)

                                                36.

        Based upon the non-payment of the East Coast invoices attached in globo as Exhibit A,

East Coast demands immediate payment in full of the East Coast invoices attached in globo as

Exhibit D, and that the failure to immediately pay, gives rise to a maritime lien against the

ANGELES in rem and for which East Coast requires sufficient and acceptable security from the

ANGELES.

                                                37.

        The East Coast invoices attached as Exhibit D were not paid by their respective due dates,

thereby giving rise to a maritime lien, under the Commercial Instruments and Maritime Lien Act,

46 U.S.C. §§ 31431 et seq., against the ANGELES.

                                                38.

        Moreover, because all of the foregoing necessaries were supplied by East Coast in the

territorial waters of the State of Delaware, they qualify as a maritime lien for necessaries provided

in the United States for purposes of 46 U.S.C. § 31326(b)(2).

                                                39.

        After deduction of certain credit notes issued with respect to certain of the East Coast

invoices attached as Exhibit D the total principal amount presently owed on those invoices to East

Coast totals $13,138.86.

                                                40.

        Alternatively, in the event the Court will not enforce Articles H.8 and H.9 with respect to

the ANGELES, East Coast maintains that said invoices will not be paid within their respective

periods of credit, and therefore during the pendency of this suit, will give rise to enforceable



{GFM-01361502.DOCX-}                             11
maritime liens against the ANGELES for which East Coast is entitled to have security at the

present time.

             Unpaid Necessaries Sold and Delivered to the ANGELES by Wrist
        which for Which Immediate Payment is Due During the Pendency of this Suit

                                                41.

        On or about March 10, 2020, MCTC, or its duly authorized agents, as Buyer, ordered from

Wrist, as Seller, necessaries to be delivered to the ANGELES near Wilmington, Delaware, as more

fully set forth in the invoices attached hereto and included in Exhibit E in globo, the description

of the necessaries set forth on those invoices (including eggs) are expressly incorporated by

reference.

                                               42.

        On or about March 24, 2020, MCTC, or its duly authorized agents, as Buyer, ordered from

Wrist, as Seller, necessaries to be delivered to the ANGELES near Wilmington, Delaware, as more

fully set forth in the invoices attached hereto and included in Exhibit E in globo, the description

of the necessaries set forth on those invoices (including food, milk, and other consumables) are

expressly incorporated by reference.

                                               43.

        On or about April 22, 2020, MCTC, or its duly authorized agents, as Buyer, ordered from

Wrist, as Seller, necessaries to be delivered to the ANGELES near Wilmington, Delaware, as more

fully set forth in the invoices attached hereto and included in Exhibit E in globo, the description

of the necessaries set forth on those invoices (including food, beverages, and other consumables)

are expressly incorporated by reference.




{GFM-01361502.DOCX-}                            12
                                                  44.

        The foregoing necessaries were pursuant to orders issued by Wrist to MCTC, or its duly

authorized agent, as set forth above, which expressly provided the delivery of the aforementioned

necessaries were “governed by the Sellers General Terms and Conditions of Sale in force at the

time of entering into the agreement in question. We encourage you to read and familiarize yourself

with the General Terms and Conditions of Sale at http://bit.ly/1Ys&LeN” or words of similar

meaning and including the foregoing Internet address.

                                                  45.

        Each of the Wrist invoices also contained the following provision:

                Any and all quotes, offers, agreements, and deliveries of provisions, stores
        and/or any other goods or services of any kind by Seller are governed by the Sellers
        General Terms and Conditions of Sale in force at the time of entering into the
        agreement in question. We encourage you to read and familiarize yourself with the
        General Terms and Conditions of Sale at http://bit.ly/1Ys&LeN.

(See Exh. E.)

                                                  46.

        Accordingly, the GTCs were expressly incorporated by reference in the agreements to

supply the ANGELES with necessaries in Wilmington, Delaware. See One Beacon, supra.

                                                  47.

        Article K.3 of the GTCs provided in relevant part, as follows:

        [Wrist] shall … have the right to proceed against the Buyer and / or any third party
        and / or the Vessel in such jurisdiction as the Seller shall in its sole discretion sees
        and deems fit, inter alia for the purpose of securing payment of any amount due
        Seller from the Buyer. In such circumstances, the proceedings shall be governed
        by the General Maritime Law of the United States of America with respect to the
        existence of a maritime lien (regardless of the country in which the Seller takes
        legal action) and in all other respects by the laws (substantive and procedural) of
        the jurisdiction so chosen by the Seller.

(Exh. B, GTCs, p. 3, art. K.3.)


{GFM-01361502.DOCX-}                              13
                                                 48.

        Articles H.8 and H.9 of the GTCs provided in relevant part, as follows:

        Notwithstanding any agreement to the contrary, any and all amounts due to [Wrist]
        will be due and payable immediately in case of … other situations of the Buyer
        which affect [Wrist’s] rights generally or which in the sole opinion of [Wrist]
        adversely affects the financial position of Buyer.

        [Wrist] shall at all times be entitled to require that the Buyer provides security for
        the proper performance of its payment obligations to [Wrist] in such manner as
        shall be deemed sufficient by [Wrist].

(Exh. B, GTCs, p. 2, arts. H.8 & H.9.)

                                                 49.

        Based upon the non-payment of the Wrist invoices attached in globo as Exhibit C, Wrist

demands immediate payment in full of the Wrist invoices attached in globo as Exhibit E, and that

the failure to immediately pay, gives rise to a maritime lien against the ANGELES in rem and for

which Wrist requires sufficient and acceptable security from the ANGELES.

                                                 50.

        The Wrist invoices attached as Exhibit E were not paid by their respective due dates,

thereby giving rise to a maritime lien, under the Commercial Instruments and Maritime Lien Act,

46 U.S.C. §§ 31431 et seq., against the ANGELES.

                                                 51.

        Moreover, because all of the foregoing necessaries were supplied by Wrist in the territorial

waters of the State of Delaware, they qualify as a maritime lien for necessaries provided in the

United States for purposes of 46 U.S.C. § 31326(b)(2).




{GFM-01361502.DOCX-}                             14
                                                 52.

        After deduction of certain credit notes issued with respect to certain of the Wrist invoices

attached as Exhibit E the total principal amount presently owed on those invoices to East Coast

totals $9,070.80.

                                                 53.

        Alternatively, in the event the Court will not enforce Articles H.8 and H.9 with respect to

the ANGELES, Wrist maintains that said invoices will not be paid within their respective periods

of credit, and therefore during the pendency of this suit, will give rise to enforceable maritime liens

against the ANGELES for which Wrist is entitled to have security at the present time.

                                   Interest and Attorneys Fees

                                                 54.

        Pursuant to GTCs, Article H.5, East Coast and Wrist are each entitled to recover contractual

interest of three (2%) percent per month on the foregoing unpaid invoiced amount until paid. (Exh.

B, GTCs, p. 2, art. H.5.)

                                                 55.

        Pursuant to GTCs, Article H.6, all costs borne by East Coast and Wrist in connection with

the collection of overdue payments, including attorney’s fees and court costs shall be indemnified

by Buyer. (Id., art. H.6.) Accordingly, East Coast and Wrist are additionally entitled to recover

for all attorney’s fees and costs incurred by them resulting from their efforts to collect payment on

the invoices attached as Exhibits A, C, D and E, including attorney’s fees and costs associated with

this civil action, and pursuant to the GTCs, the ANGELES, NCS, Columbia and MCTC, remain

jointly and severally liable for all amounts due and owing to East Coast and Wrist.




{GFM-01361502.DOCX-}                              15
                                                56.

        As of the date of this filing, East Coast and Wrist are owed the following amounts for

unpaid necessaries delivered to the ANGELES:

     A. East Coast invoices (Exhibit A)                                       $38,724.06

     B. Wrist invoices (Exhibit C)                                            $12,608.11

     C. East Coast invoices (Exhibit C)                                       $13,138.86

     D. Wrist Invoices (Exhibit D)                                              $9,070.80

     E. Accrued and Estimated Interest to Accrue                              $25,000.00

     F. Accrued and Anticipated Attorneys’ Fees, Court                        $40,000.00
        Costs, and Other Recoverable Expenses

 TOTAL                                                                       $138,541.83

                            Request for Arrest of the ANGELES
                         Pursuant to Supplemental Admiralty Rule C

                                                57.

        Upon information and belief, the ANGELES is or will be within this District during the

pendency of this admiralty and maritime claim to recover for necessaries provided by East Coast

and Wrist to the ANGELES.

                                                58.

        Pursuant to Rule C of the Supplemental Rules for Admiralty and Maritime Claims of the

Federal Rules of Civil Procedure, East Coast and Wrist are entitled to arrest the ANGELES to

satisfy their claims, including but not limited to pre-judgment interest, costs, expenses, and

attorneys’ fees as alleged with more specificity supra.

                                                59.

        East Coast and Wrist agree to release and hold harmless and indemnify the United States



{GFM-01361502.DOCX-}                            16
of America, the United States Marshal, their agents, servants, employees, and all others for whom

they are responsible, from any and all liability or responsibility for claims arising from the arrest

and attachment of the aforesaid ANGELES.

        All and singular the foregoing premises are true and correct within the admiralty

jurisdiction of this Honorable Court.

        WHEREFORE, plaintiffs East Coast and Wrist pray:

        1.      That this Verified Complaint be deemed good and sufficient;

        2.      That process in due form of law, according to the rules and practices of this

                Honorable Court, issue against the M/V ANGELES, her engines, tackle, apparel,

                furniture, equipment, and all other necessaries, in rem, by way of arrest pursuant to

                Supplemental Admiralty Rule C, and that all persons claiming interest in said vessel

                be required to appear and to answer under oath, all and singular the matters

                aforesaid;

        3.      That after due proceedings are had, there be judgment entered in favor of plaintiffs,

                East Coast Ship Supply and Wrist North America, and against defendant, the

                ANGELES, her engines, tackle, apparel, furniture, equipment, and all other

                necessaries, in rem, requiring defendant to pay damages to plaintiff in the amount

                of $138,541.83 for necessaries delivered to the ANGELES, and all other damages

                as may be proven at trial, with prejudgment interest, attorney’s fees, and all costs

                of these proceedings; and,;

        4.      That this Court grant East Coast Ship Supply and Wrist North America such other

                and further relief as may be just and proper.




{GFM-01361502.DOCX-}                             17
Dated: May 6, 2020             GORDON FOURNARIS MAMMARELLA, P.A.

                               /s/ William M. Kelleher
                               William M. Kelleher, Esq. (DE No. 3961)
                               Phillip A. Giordano, Esq. (DE No. 5756)
                               1925 Lovering Avenue
                               Wilmington, DE 19806
                               Telephone: (302) 652-2900
                               Facsimile: (302) 652-2348
                               Email: wkelleher@gfmlaw.com
                                        pgiordano@gfmlaw.com

                                      and

                               KING & JURGENS, L.L.C.
                               James D. Bercaw, Esq.
                               Robert J. Stefani, Esq.
                               Laurent J. Demosthenidy, Esq.
                               (Motions for admission pro hac vice to be filed)
                               201 St. Charles Avenue, 45th Floor
                               New Orleans, Louisiana 70170
                               Telephone: (504) 582-3800
                               Facsimile: (504) 582-1233
                               E-Mail: jbercaw@kingjurgens.com
                                         rstefani@kingjurgens.com
                                         LJD@kingjurgens.com

                               Attorneys for East Coast Ship Supply
                               and Wrist North America

PLEASE SERVE:

The Master of the M/V ANGELES, IMO No. 9399791
And Issue a Warrant for the Arrest of the M/V ANGELES




{GFM-01361502.DOCX-}                     18
